SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: USCA All Terrain Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): 1330 Post Oak Blvd., Suite 900 Houston, TX77056 Telephone Number (including area code): (713) 366 - 0500 Name and address of agent for service of process: The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X]No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Houston and State of Texas on the 6th day of May, 2015. USCA All Terrain Fund By:/s/ Phil Pilibosian Phil Pilibosian Trustee and President Attest:/s/ Bryan Prihoda Name: Bryan Prihoda Title: Secretary
